CONFIDENTIAL Execution Version SECOND AMENDED AND RESTATED JOINT VENTURE AGREEMENT by and among BIOAMBER INC., BIOAMBER INTERNATIONAL S.à.r.l., MITSUI & CO., LTD. and BIOAMBER SARNIA INC. Dated February 15, 2016 tk-598330 Portions of the exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. CONFIDENTIAL 1. DEFINITIONS AND INTERPRETATION1 Definitions1 Interpretation.11 2. THE COMPANY12 Formation12 Name12 Principal Place of Business12 Subsidiaries; Shareholders12 Foreign Qualification13 Term13 3. BUSINESS OF THE COMPANY13 Business13 Initial Plant Commission and Capacity13 4. ADDITIONAL PLANT13 Additional Plant13 Construction of Additional Plant13 PBS Technology13 Non-Binding Provisions14 5. FINANCING OF THE COMPANY14 Financing Commitments of the Shareholders.14 Additional Financial Contributions.16 Share Valuation16 Guarantees17 Comerica Loan Agreement.18 Convertible Loan19 BDC Credit Facility.21 6. NON-FINANCIAL CONTRIBUTIONS22 BioAmber Non-Financial Contributions22 Mitsui Non-Financial Contributions22 Provision of Non-Financial Contributions22 7. REDUCTION/TERMINATION OF CONTRIBUTIONS22 i tk-598330 Portions of the exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. CONFIDENTIAL Reduction/Termination of Contributions22 Termination of Secondments/Assignments22 Action by the Parties22 8. MANAGEMENT OF THE COMPANY23 Shareholders.23 Board.26 Officers.29 Plant Manager29 Secondment29 Commissioning & Start-Up Team30 EPC Matters30 Annual Budget30 9. OTHER OPERATIONAL MATTERS30 Opportunity Assessments30 Dividend/Distribution Policy31 Books and Records; Financial Statements.31 Information Rights.31 Insurance32 ENCUMBRANCE OR TRANSFER OF SHARES32 Proxies and Voting Trusts32 Restrictions on Transfer.32 RIGHT OF FIRST OFFER; RIGHT OF FIRST REFUSAL; DRAG-ALONG; CO-SALE33 Right of First Offer.33 Right of First Refusal.34 BioAmber Drag-Along Right.35 Mitsui Co-Sale Right.36 Terms of Mitsui Share Transfer37 PUT/CALL OPTIONS37 Put/Call Option37 Mitsui Put Option During Construction of the Initial Plant37 ii tk-598330 Portions of the exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. CONFIDENTIAL Mitsui Put Option Resulting from the Occurrence of a Dissolution Event37 Additional Mitsui Put Option38 Exercise of Options; Closing38 Loans; Guarantees38 CLOSING OF SHARE TRANSFERS38 Time and Place38 Closing Deliveries39 No Encumbrances; Transfer Taxes39 Effect of Share Transfer39 PREEMPTIVE RIGHTS, OVERSUBSCRIPTION RIGHTS39 Restrictions39 Notice40 Exercise of Rights40 NON-COMPETE40 Non-Compete40 Exercise of Drag-Along Right40 CERTAIN ADDITIONAL AGREEMENTS AND UNDERTAKINGS40 General Shareholder Obligations40 Initial Plant41 Certain Operational Matters.41 Additional Agreements42 Supply Contracts43 REPRESENTATIONS AND WARRANTIES43 Survival of Representations and Warranties contained in the Original JVA43 BioAmber Parties’ Representations and Warranties43 Mitsui’s Representations and Warranties44 Survival of Representations and Warranties45 DEFAULT46 Events of Default.46 Option to Buy/Sell Upon an Event of Default.47 DISSOLUTION48 iii tk-598330 Portions of the exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. CONFIDENTIAL Dissolution Events48 Distribution of Remaining Assets48 Right to Prevent Dissolution48 TERMINATION48 Termination of the Agreement48 Consequences of Termination48 INDEMNIFICATION49 General Indemnification49 IP Indemnification49 No Consequential Damages49 DISPUTE RESOLUTION49 Escalation Procedure49 Arbitration.49 MISCELLANEOUS51 No Partnership51 Discrepancies51 Notices.51 Expenses52 Entire Agreement52 Counterparts52 Governing Law52 Severability53 Survival of Rights, Duties and Obligations53 Specific Performance53 Assignment53 Amendment; Waiver53 Limitation on Rights of Third Parties53 Confidentiality.54 Advertising; Publicity55 Subsequent Shareholders55 Unanimous Shareholder Agreement55 iv tk-598330 Portions of the exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. CONFIDENTIAL v tk-598330 Portions of the exhibit, indicated by the mark “[***],” were omitted and have been filed separately with the Securities and Exchange Commission pursuant to the Registrant’s application requesting confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. CONFIDENTIAL SECOND AMENDED AND RESTATED JOINT VENTURE AGREEMENT THIS SECOND AMENDED AND RESTATED JOINT VENTURE AGREEMENT (this “Agreement”) is made and entered into as of the 15th day of February, 2016, by and among BioAmber Inc., a corporation organized under the laws of Delaware (“BioAmber”), BioAmber International S.à.r.l., a limited liability company organized under the laws of Luxembourg and a direct wholly owned subsidiary of BioAmber (“BioAmber Lux”, and together with BioAmber, the “BioAmber Parties”), Mitsui & Co., Ltd., a corporation organized under the laws of Japan (“Mitsui”), and BioAmber Sarnia Inc., a corporation organized under the laws of Canada (the “Company”). RECITALS A.Pursuant to certain Share Subscription Agreements, dated as of November 2, 2011, as amended by Share Subscription Amending Agreements dated as of January 24, 2014 (together, as so amended, the “Subscription Agreements”), entered into by each of BioAmber Lux and Mitsui with the Company, BioAmber Lux and Mitsui originally acquired Shares representing seventy percent (70%) and thirty percent (30%), respectively, of the total outstanding Shares, on a fully diluted basis.
